Axisx-mr11.P'wAS
                         April 6, 1965~

Honorable J. W. Edgar              Opinion No. C-416
Commissioner of Education
Texas Education Agency             Re:    Travel expense of State
Austin, Texas                             employees in returning to
                                          headqua~rtersdaily or on
Dear Dr. Edgar:                           weekends.
      Your request for an opinion reads as follows:
           "The Texas Education Agency requires
      personnel to travel together in the same ve-
      hicle when the performance of the official
      duties permit without injuring the efficiency
      of the organization and when it is more eco-
      nomical to the State, and to require a group
      to return to their official station on week-
      ends and/or daily when the cost of transporta-
      tion is less than the per diem cost of maintain-
      ing the entire group in the field.
           "The Division of School Audits has consist-
      ently followed this policy. However, the Comp-
      troller of Public Accounts is refusing to pay the
      January expense account for two of our field au-
      ditors, said expense accounts having been submit-
      ted in accordance with the above stated policy.
      The Comptroller's letter of February 18, return-
      ing these two expense accounts to this Agency, is
      attached for your information.
            "We cite the following examples to illustrate
       the application of this Agency's policy:
       "Fe;;;   Walston (Accompanied by Cox and Gardner)
         il     Pasadena to Austin on l/1.5/65 and return
        to Pasadena on l/18/65.
            346 miles @ 84                             $27.68

        Less: Savings (per diem) effected by
        requiring group to return to head-
        quarters on weekend:



                               -1961-
Hon. J. W. Edgar, page 2 (C-416)


          Friday, January 15            $2.25
          Saturday, January 1.6          9.00
          Sunday, January 17             9.00
          Monday, January 18             2.25
          Times three auditors:
          (cox, Gardner, Walston)       $22.50       $67.50
       Net saving to State                           $39.82
       "Ralph Fairbanks (Accompanied by Welsh)
        Mileage  Crowley to Austin on l/15/65 and
        return to Euless on l/18/65.
            381 miles @ a#                           $30.48
       Less: Savings effected by requiring
       group to return to headquarters on
       weekend:
          Saturday, January 16        $9.00
          Sunday, January 1            9.00
          Monday, January 1i!i         2.25
          Times two auditors:
            (Welsh, Fairbanks)       $20.25          $40.50

       Mileage from Crowley to Fort Worth
       for weekend then to Euless,
       29 miles @ &?                                   2.32
       Net saving   to State                         $12.34

           "It is our contention that under the terms
      of the current Appropriations Act and Attorney
      General's Opinion WW-660, we should be allowed to
      consider the entire group of persohnel rather than
      computing per diem and mileage cost on an indivi-
      dual basis.
             "Please advise whether the policy followed by
       this Agency and the method employed in filing expense
       claims where a group return is involved is in accor-
    .~~dance with the legislative intent set out in the cur-
       rent General Appropriations Act. If further informa-
       tion isdesired with respect to our policy or practice
       herein, Mr. William H. Van Horn, our Business Manager
       is available  the,refor
                             ."
       In passing on the identical policy outlined in your request,
it was held in Attorney General's Opinion WW-660 (1959) that the
policy followed by the Texas Education Agency and the method em-
ployed in filing expense claims where a group return is involved

                               -1962-
Hon. J. W. Edgar, page 3 (C-416)


is in accord with the legislative intent set out in the then
current General Appropriation Act. The policy followed by the
Texas Education Agency and the method employed in filing ex-
pense claims were identical to the policy and method of filing
expense claims ,outlined in your request. Therefore, the sole
question to be determined is whether the legislative intent ex-
pressed~in House Bill 133, Acts of the 55th Legislature, Regular
Session, 1957 (General Appropriation Act of the 55th Legislature)
was changed by the provisions of the current General Appropriation
Act of the 58th Legislature (House Bill 86, Acts of,the 58th Legis-
lature, Regular Session, 1963).
       The legislative intent expressed in the General Appropria-
tion Act of the 55th Legislature was stated in subdivision e of
Section 29 of Article VI, as follows,:
            "Heads of agencies, or employees to whom
       the authority has been o,fficiallydelegated, shall
       authorize travel and approve travel reimbursement
       claims. Heads of agencies shall plan the travel
       of all employees under their authority so as to
       achieve maximum economy and efficiency. . . ."
       Subdivision c of Section 13 of Article V of the current
General Appropriation Act of the 58th Legislature states the legis-
lative intent in the following language:
            "Heads of agencies shall plan the travel of
       all employees under their authority so as to a-
       chieve maximum economy and efficiency. Travel ex-
       penses may be reimbursed from the appropriations
       made in this Act only where the purposes of travel
       performed are clearly for ~the conduct of the State's
       official business and in consonance with the legal
       responsibilities of thenagency of the State repre-
       sented."
       It is thus noted that ,the legislative intent in both appro-
priation bills is expressed in substantially identical language
and, therefore, there has been no change in legislative intent re-
garding traveling expense incurred by a group in returning to head-
quarters daily or on weekends.
       The conflict in interpretation between the,Texas Education
Agency and the Comptroller of Public Accounts results not from the
legislative intent expressed in subdivision c of Section 13 of
Article V of the current General Appropriation Act, but rather con-
cerning the provisions ,of subdivision f of Section 15 of Article
V of the current General Appropriation Act of the 58th Legislature,

                              -1963-
Hon.   3. W. Edgar, page 4 (c-416)

which reads as follows:
               I,
                . . .
              "A traveling State employee may'return to
         his headquarters daily or on the weekend rather
         than stay out at State's expense and by so doing
         the expense involved shall be considered as State
         business, providing however, that the actual ex-
         penses involved including per diem, mileage, or
         public transportation in returning to headquarters
         daily or on weekends shall never exceed the per diem
         allowance the employee would have received had he
         remained at his post of duty.
              "State's business as is applied to daily round
         trips, shall be determined by computing the trans-
         portation allowance and per diem on a daily basis,
         including the first and last day of the trip, a,nd
         when the transportation allowance and per diem for
         that day exceeds $9.00 per day, only $9.00 for that
         day will be,allowed."
       Attorney General's Opinion WW-660, supra, after determining
the intent of the Legislature with regard to travel expenses and
per diem allowance, as outlined above, construed the provisions of
subdivision g of Section 31 of Article VI of the then current Gener-
al Appropriation Act, as follows:
              "Keeping the foregoing statements in mind, let
         us now consider the following portion of Section 31
         (g) of Article VI of the Appropriation Act:
              "'Except when it is cheaper, a traveling
           State employee may return to his headquarters
           daily or on the week-end rather than stay out
           at State's expense; cheaper -- as it applies to
           daily round trips shall be determined by comput-
           ing the mileage and per diem on a daily basis
           and the entire mileage and per diem on any one
           day shall not exceed the per diem allowance of
           $8.002

              "Thus, in our opinion, there can be no doubt
         that the Legislature intended, and has expressed
         its intent,-that econom and efficient shall be
         the nrimarv consi+ erafions in/ he nlanning of and
         reimbursement for the travel of State employees in
         the performance of their duties.


                                     -1964-
Hon. J. W. Edgar, page 5 (c-416)


            "The portion of Section 31(g) quoted above
       makes it clear that an employee traveling alone
       may make daily round trips only when the round
       trip mileage allowance and per diem does not ex-
       ceed his maximum per diem allowance of $8.00.
            "Let us now consider the situation where two
       or more State employees are traveling.together by
       private conveyance. As we have pointed out above,
       group travel of this nature was intended by the
       Legislature; only,one of the group shall receive
       a travel allowance and all may receive perdiem.
       The maximum per diem would be $8.00 times the num-
       ber of employees. If the mileage allowance for a
       daily round ,trip,plus whatever the
       the group would be, does not exceed $KO$iZm2r
       the number of employees~in the group, it would not
       be as economical for the group to.stay out at
       State's expense as it would be to return to head-
       quarters.
            "If a round trip is not made, the obvious re-
       sult in such a situation is a greater expenditure
       of State funds. This would not be in keeping with
       the express intent of the Legislature to effectuate
       a policy of economy and efficiency with ‘regardto
       the travel of State employees.
            "Therefore, in our opinion, considering the
       Legislature's express authority for group travel
       in Section 30(a),.the Legislature intended that
       such group travel be accomplished with economy and
       efficiency and that group travel with regard to
       daily round trups be governed by the provisions of
       Section 31(g) quoted above. That is to say, that
       even though the wording of this provision regarding
       daily .round trips speaks of 'employee' in the singu-
       lar, it is our opinion that the Legislature intended
       that 'employee' include employees traveling in a
       group and that the $8.00 per diem referred to in Sec-
       tion 31(g) means $8.00 per diem per member of the
       group."
       It is our opinion that the construction of the General Appro-
priation Act of the 55th Legislature by Attorney General's Opinion
WW-660 is equally applicable to the General Appropriation A,ctof the
58th Legislature, and subdivis,ionf of Section 15, above-quoted,
merely states the method of computing traveling expense incurred in
returning to headquarters, rather than denying to the heads of

                              -1965-
Hon. J. W. Edgar, page 6 (c-416)


agencies the authority to authorize employees to return to head-
quarters so as to achieve the maximum economy and efficiency, as
provided in subdivision c of Section 13.  In other words, in the
event an individual; rather than & group, returns to headquarters
either daily or on weekends, such individual's per diem, mileage
or public transportation in returning to headquarters 1,slimited
to the maximum of $9.00 for that day by the'provisions of sub-
division f of Section 15.  In the instant case, however, a group,
rather than an individual, returned to headqua~rtersand the driver
oh the car is therefore entitled not only to his per diem, but also
mileage. The remainder of the group is entitled to only per diem,
for that day.
       You are therefore advised that the,policy followed by the
Texas Education Agency where a group return is involved is in ac-
cord with the intent of the Legislature; To prohibit the head of a
department from considering the entire group of personnel and re-
quiring him to compute per diem and mileage cost on an individual
ba,siswould result in a greater expenditure of State funds, con-
trary to the express intent of the Legislature. Therefore, you
are advised that the travel expense claims outlined in your request
are payable.
                             SUMMARY
        The policy followed by the Texas Education
        Agency where a group return to headquarters
        16 involved, of considering the entire group
        of personnel rather than computing per diem
        and mileage cost on an individual basis is~in
        accord with the'intent of the Legislature that
        travel of State employees be accomplished with
        economy and efficiency.
                                       Yours very truly,
                                       WAGGONER CARR
                                       Attorney General



                                            John Reeves
JR:ms                                       Assistant




                                   -1966-
I   .




        Hon. J. W. Edgar, page 7 (C -416)


        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Malcolm L. Quick
        H. Grady Chandler
        Joe Long
        W. 0. Shultz
        APPROVED FOR THE ATTORNEY GENERAL
        By: Stanton Stone




                                       -1967-